Order issued October 5, 2012




                                           In The
                                 <!rnurt nf App.eals
                       111iftq 1llistrict nf W.exas at 1llallas
                                    No. 05-11-00996-CR


                               RICHARD GOMEZ, Appellant

                                             v.
                            THE STATE OF TEXAS, Appellee


                                         ORDER

       Appellant's motion for oral argument is DENIED.

       The State's motion for extension oftime to file brief is GRANTED and the brief

tendered on August 20, 2012 is ORDERED filed as of the date of this order.